Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.  The following is the examiner’s statement of reasons for allowance: 
The prior arts do not teach or render obvious the invention as recited in the independent claims.  More specifically, the prior arts do not teach the limitations of:

…when the window context is minimized: 
monitor for a received textual message in a dynamic area of the window; 
generate, for each consecutive time interval of a pre-determined fixed time period, an announcement, for each textual message context, indicating that a textual message of a particular context has been detected responsive to the first textual message of the particular context being detected during the time interval and not for any subsequent textual message of the particular context being detected during the time interval; and 
send one announcement for each textual message context per time interval to the screen reader for output by the screen reader if at least one textual message for a particular context was received during the time interval.

…, when taken in the context of the claim as a whole.

2.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 8,037,212 discloses user notification involves modifying a title associated with a process to include information about an event that calls for user notification.
U.S Patent No. 9,874,990 discloses concurrent co-browsing and chat messaging during screen sharing.
U.S Patent No. 7,908,557 discloses visually presenting a message includes detecting that a screen reader application is being used in a computer system having a graphical user interface.
U.S Publication No. 2011/0197124 discloses creating and managing dynamic content on a web page.
4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762
 



/Andy Ho/
Primary Examiner
Art Unit 2194